McCulloch, J. Appellee took passage at Dermott, Arkansas, on one of appellant’s trains on the Warren branch, bound for Monticello, Arkansas, and sues to recover compensation for personal injuries alleged to have been received on account of the negligence of appellant’s servants in charge of the train. The train left Dermott about six o’clock in the evening on November 15, 1906, and the coaches were crowded with passengers who had attended the circus in Dermott that day. Just before the train reached Baxter, a station about four miles distant from Dermott, the conductor, in order to gain time for the auditor to collect all the fares before stopping at Baxter, caused the train to be halted on a bridge or trestle across Bayou Bartholomew, and appellee, who was standing on the platform of the rear coach, stepped off, receiving the severe injuries complained of in this action. He alleged in his complaint, and adduced testimony tending to prove, that the rear coach which he entered was so overcrowded that he could not obtain a seat, and that it was unlighted; that one of appellant’s employees called the station of Baxter, and the train immediately came to a stop; that he thought the stop was made for the station, and, being unable to get through the coach, he attempted to alight in order to go forward to the next coach to procure a seat. He testified that when he started to alight it was dark, and he looked about but could see nothing to indicate that the train had not stopped at the station. The evidence was sufficient to justify a finding of negligence on the part of appellant’s servants in calling the station prematurely, thus inducing appellee to attempt to alight, and that he exercised due care in attempting to alight. Such a state of facts rendered appellant -responsible for any injury which resulted. Memphis & Little Rock Railroad Co. v. Stringfellow, 44 Ark. 322; Railway Company v. Johnson, 59 Ark. 122; St. Louis, Iron M. & S. Ry. Co. v. Farr, 70 Ark. 264; Davis v. K. C. So. Ry. Co., 75 Ark. 165. It is insisted, however, that a different rule should prevail when a -passenger attempts to alight from the train at a station which is not his destination, in reliance on a premature announcement of the station. We do not think this is a sound distinction. Appellant did not cease to be a passenger by alighting or attempting to alight from the train before he reached the end of his journey. Arkansas Central Railroad v. Bennett, 82 Ark. 393; Parsons v. Railroad Co., 113 N. Y. 355; Dodge v. Boston & Bangor Steamship Co., 148 Mass. 207; 2 Hutchinson on Carriers, § 1012. A passenger is not compelled to continuously remain aboard the train until he reaches his destination. He may, at regular stopping places, leave the train for refreshment, exercise or other matters of convenience or necessity, provided he exercises proper care; and he does not change his status as passenger by doing so. -And when a station is announced in such a way as would amount to an invitation to other passengers bound for that station to debark, he too may accept the invitation and rely upon the implied assurance of safety in alighting. The instructions given by the court at the instance of appellee are questioned on the alleged ground that they omit the idea that, before the announcement of the station can be accepted as an invitation to alight when the train comes to a stop, there must be an ■ absence of circumstances indicating that the station has not been reached. We do not think the instructions are 'open to this criticism. But, if they are, it was the duty of appellant to ask for instructions more specific. The evidence tended to show that appellee’s injuries were of a permanent nature. No effort was made to prove his expectancy of life by the introduction of mortuary tables, and it is insisted that the court erred in submitting to the jury the question of compensation for permanent injuries. Introduction of mortuary tables is not the only method of proving life expectancy. The question may be submitted to the jury upon testimony showing the age, health, habits, physical condition, etc., of the individual, so that the jury may estimate the probable duration of life. Kansas City Southern Railway Co. v. Morris, 80 Ark. 528; 4 Elliott on Railroads, § 1813. The amount of the verdict is questioned as being excessive. The jury assessed the amount of the damage at $8,000, and we are of the opinion that it is warranted by the evidence. The testimony tends to establish a painful injury and a permanent one, which not only seriously impairs appellee’s earning capacity for life, but also disfigured him in person. Judgment affirmed.